DETAILED ACTION 

This action is responsive to papers filed on 3/8/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 7-8, and 11-12 are rejected under 35 U.S.C. 102(a)(1) or as being unpatentable over Case, JR (United States Patent Application Publication Number: US 2007/0011919). 
	As per claim 1, Case, JR teaches An information processing method in which an electronic device embedded in footwear or attached to the footwear and having a communicator configured to communicate with one or more external terminals executes: (see paragraph 0014, note: Aspects of the present invention relate generally to footwear. As shown in FIG. 1, which generally illustrates an example of the invention and an example environment in which it may be used, one or more individual articles of footwear 100 (such as athletic footwear) may be equipped with electronic modules, such as performance measuring modules 102, other measuring modules 102, or modules 102 for other purposes ( e.g., data 
102 may be used to control other devices or functions and/or to provide data to other devices, including devices present as part of the article of footwear, on the user's person, carried by the user, or at other locations, such as active impact-attenuation elements, display devices, data receiving devices, etc.). 
authenticating by the electronic device whether or not a user wearing the footwear is an authorized user; (see paragraphs 0029-0031.
	Paragraph 0029, note: Additional aspects of this invention relate to footwear systems that include some type of authentication system before a module associated therewith will operate. Such footwear systems may include, for example: (a) an article of 
Examiner’s note: talks about the numerous ways a user can be authenticated in Case, JR before a module will operate on a footwear. 
wherein the electronic device receives an electrical power supply generated by a power generator embedded in the footwear (Paragraph 0051, battery generates a power supply)
based on determining that the user is the authorized user, acquiring by the electronic device at least a payment request of a reward for the user wearing the footwear via the one or more external terminals; based on a prescribed action being performed by the user, accepting by the electronic device the payment request; transmitting by the electronic device an acceptance result to the one or more external terminals (see paragraphs 0075-0076.
	Paragraph 0075, note: Data input in this manner may be used for a wide variety of purposes. One example enables users (or others) to set various "modes" of operation. As one example, rather than actually inputting data into a memory, the frequency of the incoming signal may be detected and used to set various modes of 
based on determining that the user is the authorized user, radiating by the electronic device light including identification information (Paragraphs 0052, 0061, LED radiates and indicates information, which is “identification information”)
As per claim 2, Case, Jr teaches
	wherein the prescribed action of the user is movement of the user to a prescribed position (see paragraph 0075, note: At athletic events, the shoe wearer could stand on an electromagnet mat ( or other appropriate data input device) and input data could be used to place the module in a special "rewards mode" ( e.g., prompting it to send out data indicating total mileage ran, total miles on the shoes, total miles over a time period, etc., and the wearer could check her progress against previously designated goals and win prizes or rewards based on the logged mileage data, etc.).
	As per claim 3, Case, Jr teaches
	wherein the electronic device is configured to determine that the acquired payment request has been accepted when the user has performed the prescribed action in the acceptance step (see paragraph 0075, note: At athletic events, the shoe wearer could stand on an electromagnet mat ( or other appropriate data input device) and input data could be used to place the module in a special "rewards mode" ( e.g., prompting it to send out data indicating total mileage ran, total miles on the shoes, total 
Examiner’s note: track users performance toward fitness goals that result in prizes or rewards (payment). 
	As per claim 5, Case, Jr teaches
	wherein the electronic device is configured to further execute a notification step of issuing a notification indicating that the acceptance has been made to an informant provided in the footwear after the acceptance for the payment request is made (see paragraphs 0075-0076 and 0052.
	Paragraph 0075, note: Data input in this manner may be used for a wide variety of purposes. One example enables users (or others) to set various "modes" of operation. As one example, rather than actually inputting data into a memory, the frequency of the incoming signal may be detected and used to set various modes of operation ( e.g., a IO Hz input places the module 102 in a "test" mode, 20 Hz places it in a "silent" or unactivated mode, 60 Hz places it in full operation mode ( e.g., including FM data transmission to the display device, etc.). etc. The ''test mode" may be used, for example, at the factory, by placing the module in a test jig and testing its function(s) (e.g., running a predetermined battery of tests thereon, running diagnostics, etc.). At retail stores or other point of sales locations, the module 102 may be placed on an electromagnet as shown in FIG. 8 or 9 and given data input (e.g., a specific s mode" ( e.g., prompting it to send out data indicating total mileage ran, total miles on the shoes, total miles over a time period, etc., and the wearer could check her progress against previously designated goals and win prizes or rewards based on the logged mileage data, etc.). These methods of data input also may be used to place the module in various predetermined or special operational modes, such as pedometer mode, run mode, basketball jump height recording mode, game modes, etc, e.g., for specific uses; paragraph 0076, note: Of course, a wide variety of different modes and uses may be utilized based on input introduced, for example, by the systems and methods described in conjunction with FIGS. 8 and 9. As more specific examples, such systems and methods may be used: (a) to activate an "airline sleep mode" ( e.g., to turn off the data transmission and/or reception capabilities, e.g., at a kiosk or other location in airports, etc., to turn off the module for predetermined time periods, etc.); (b) to place the module in a "game mode" to collect data used for video games, physical exercise games, or other games or reward programs, etc; and Paragraph 0052, note: One or more LEDs 112 (or other indicator(s)) may be used to indicate when the module 102 is properly oriented, turned on, receiving data, shutting down, etc). 
As per claim 7, Case teaches
	wherein, after the user is authenticated to be the authorized user in the authentication step, the electronic device is configured to cancel the authentication when the user removes the footwear or when a prescribed time has elapsed after the removal (see paragraphs 0026 and 0060.
	Paragraph 0026, note: The module may be turned on and/or activated and/or various functions of the module may be turned on and/or activated when the module is engaged with the module securing element ( optionally in the proper activation orientation). If the module is not engaged with the module securing element, if it is removed from the module securing element, and/or if it is oriented in a manner other than the predetermined activation orientation, the module may be turned off or deactivated and/or various functions of the module may be turned off or deactivated ( optionally after a predetermined time period has elapsed; and paragraph 0060, note: More specifically, if the magnetic sensor system does not detect motion for a predetermined period of time ( e.g., no compression of the midsole 128 or other relative motion between the magnet 136 and the sensor on the module 102 for 5 minutes, or the like), the microprocessor on board the module 102 ( or other location) may be programmed and adapted to send a signal to shut down various devices and/or elements on the module 102, e.g., to conserve battery life. Of course, other types of detecting systems may be used to determine whether use of the footwear is continuing, such as motion detectors, light detectors (e.g., interrupted or moving light beams, etc.), accelerometers, and the like. If desired, the microprocessor also may be programmed to automatically shut down the module 102 and/or at least some functions of the module 
	As per claim 8, Case, Jr teaches
	wherein the electronic device is configured to detect vibration occurring in the footwear, and wherein the electronic device is configured to control some or all of electronic functions provided in the footwear in an OFF state when vibration of a prescribed level or more has not been detected (see paragraph 0060, note: More specifically, if the magnetic sensor system does not detect motion for a predetermined period of time ( e.g., no compression of the midsole 128 or other relative motion between the magnet 136 and the sensor on the module 102 for 5 minutes, or the like), the microprocessor on board the module 102 ( or other location) may be programmed and adapted to send a signal to shut down various devices and/or elements on the module 102, e.g., to conserve battery life. Of course, other types of detecting systems may be used to determine whether use of the footwear is continuing, such as motion detectors, light detectors (e.g., interrupted or moving light beams, etc.), accelerometers, and the like. If desired, the microprocessor also may be programmed to automatically shut down the module 102 and/or at least some functions of the module 102 when the module 102 is removed from the opening 134, e.g., in response to signals generated by the magnetic sensor system or other detection system). 
As per claim 11, Case, Jr teaches
	wherein the electronic device is configured to limit some or all of electronic functions executable by the footwear on the basis of an operation of an operator provided in the footwear performed by the user or on the basis of an instruction from an external terminal (see paragraphs 0075-0076.
	Paragraph 0075, note: Data input in this manner may be used for a wide variety of purposes. One example enables users (or others) to set various "modes" of operation. As one example, rather than actually inputting data into a memory, the frequency of the incoming signal may be detected and used to set various modes of operation ( e.g., a IO Hz input places the module 102 in a "test" mode, 20 Hz places it in a "silent" or unactivated mode, 60 Hz places it in full operation mode ( e.g., including FM data transmission to the display device, etc.). etc. The ''test mode" may be used, for example, at the factory, by placing the module in a test jig and testing its function(s) (e.g., running a predetermined battery of tests thereon, running diagnostics, etc.). At retail stores or other point of sales locations, the module 102 may be placed on an electromagnet as shown in FIG. 8 or 9 and given data input (e.g., a specific predetermined frequency) to activate it for first time use once purchased ( e.g., to zero out any mileage logged on the module and/or footwear from previous in-store try-ons, etc.). At athletic events, the shoe wearer could stand on an electromagnet mat ( or other appropriate data input device) and input data could be used to place the module in a special "rewards mode" ( e.g., prompting it to send out data indicating total mileage ran, total miles on the shoes, total miles over a time period, etc., and the wearer could check her progress against previously designated goals and win prizes or rewards based on the logged mileage data, etc.). These methods of data input also may be used to place 
	Examiner’s note: shows different types of modes that the module can be placed into in paragraph 0076 based on paragraph 0075.
	As per claim 12, Case teaches
	wherein the electronic device is configured to detect movement in a state in which the footwear has been lifted above the ground and detect a movement form of the footwear and cause a function according to a detection result to be activated or enabled on the basis of a detection result (see paragraphs 0050 and 0075. 
	Paragraph 0050, note: may include processing capabilities and/or transmission capabilities to provide information to the footwear user 104. While any desired type(s) of information may be sensed and/or provided to the user, more specific examples of the types of information include: user traveling speed information; distance traveled 
data input device) and input data could be used to place the module in a special "rewards mode" ( e.g., prompting it to send out data indicating total mileage ran, total miles on the shoes, total miles over a time period, etc., and the wearer could check her progress against previously designated goals and win prizes or rewards based on the logged mileage data, etc.). These methods of data input also may be used to place the module in various predetermined or special operational modes, such as pedometer mode, run mode, basketball jump height recording mode, game modes, etc, e.g., for specific uses). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Case, Jr (United States Patent Application Publication Number: US 2007/0011919) further in view of Hoffman et al. (United States Patent Application Publication Number: US 2012/0041767). 
As per claim 4, Case, Jr teaches
 wherein the electronic device is configured to transmit payment related information to the one or more external terminals after processing of the transmission step(see paragraphs 0075-0076.
	Paragraph 0075, note: Data input in this manner may be used for a wide variety of purposes. One example enables users (or others) to set various "modes" of operation. As one example, rather than actually inputting data into a memory, the frequency of the incoming signal may be detected and used to set various modes of operation ( e.g., a IO Hz input places the module 102 in a "test" mode, 20 Hz places it in a "silent" or unactivated mode, 60 Hz places it in full operation mode ( e.g., including FM data transmission to the display device, etc.). etc. The ''test mode" may be used, for example, at the factory, by placing the module in a test jig and testing its function(s) 
 wherein the electronic device is configured to transmit payment related information to a terminal apparatus, which is capable of being visually recognized by the user.
	However, Hoffman et al. which is in the art of tracking activities of users to provide awards (see abstract) teaches wherein the electronic device is configured to transmit payment related information to a terminal apparatus, which is capable of being visually recognized by the user (see paragraph 0080, note: Athletic activity, as described herein, may be monitored and tracked using an athletic activity performance monitoring device such as performance monitoring device 201 of FIG. 2 or watch 10 of FIGS. 7 A and 7B. Once athletic activity has been recorded by monitoring device 201, device 201 may convert the recorded athletic activity into activity points. For example, upon completion of the workout, a user may select an option to display the number of activity points earned through the workout. Alternatively or additionally, the athletic activity may be converted into activity points on-the fly. For example, as mileage or steps are accumulated or as calories are burned during a workout, the athletic activity performance monitoring device 201 may determine an equivalent number of activity points. These activity points may be displayed on a display, e.g., of digital music player
203, so that a user may be provided with additional motivation to keep working out. That is, since athletic activity points may be used as a form of currency, a user may be more motivated to continue working out to be able to purchase a product or service that costs a certain number of activity points sooner). 
.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Case, Jr (United States Patent Application Publication Number: US 2007/0011919) further in view of Forster (United States Patent Application Publication Number: US 2014/0176307) further in view of Hughes et al. (United States Patent Application Publication Number: US 2007/0263963). 
	As per claim 6, Case Jr teaches
and wherein the electronic device is configured to issue the notification by delivering a change to a foot of the user in contact with the footwear by operating the actuator in the notification step (see paragraphs 0052, 0061, and abstract.
	Paragraph 0052, note: One or more LEDs 112 (or other indicator(s)) may be used to indicate when the module 102 is properly oriented, turned on, receiving data, shutting down, etc; paragraph 0061, note: in response to such reorientations of the module 102, the microprocessor then can send suitable signals to shut down the module 102 or various functions thereof ( e.g., the LED 112 may blink a few times to 
Case does not expressly teach wherein the informant is a conductive actuator, and wherein the electronic device is configured to issue the notification by delivering a tactile change to a foot of the user in contact with the footwear and (2) that contracts with electric current application or a change in temperature due to electric current application. 
However, Forester which is in the art of RFIDs tag attached to a user’s clothing like a shoe to provide notifications to others and actuators (see paragraphs 0034 and 0035) teaches wherein the informant is a conductive actuator, and wherein the electronic device is configured to issue the notification by delivering a tactile change to a foot of the user in contact with the footwear (see paragraphs 0034 and 0039.
	Paragraph 0034, note: FIGS. 8 and 9 show additional uses for interactive RFID tags according to the present disclosure. In the embodiments of FIGS. 8 and 9, RFID tags 48 are incorporated into an article of clothing, such as a shirt 50 (FIG. 8) or a shoe 86a and 86b may vary. For example, the indicator element 86a, 86b may be an optical indicator (e.g., an LED or LCD or electrophoretic display element or other light source) that responds to actuation of the associated switch 84a, 84b by emitting a light. A user viewing the light will know that the switch 84a, 84b has been successfully manipulated. In another embodiment, the indicator element 86a, 86b may be a tactile indicator (e.g., a motion- or vibration-emitting element or a piezoelectric or electroactive polymer material that can change surface texture) that responds to actuation of the associated switch 84a, 84b by generating motion or a change in texture. A user feeling the motion or change in texture will know that the switch 84a, 84b has been successfully manipulated. In yet another embodiment, the indicator element 86a, 86b may be an audible indicator that responds to actuation of the associated switch 84a, 84b by emitting a sound. A user hearing the sound will know that the switch 84a, 84b has been successfully manipulated. These various indicator elements are merely exemplary and other types of indicator elements and alerts may be employed without departing from the scope of the present disclosure. Furthermore, RFID tags according to the present disclosure are not limited to the use of a single

Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Case Jr with the aforementioned teachings from Forester with the motivation of providing a way to deliver a tactile notification to a user through a known type of material available in articles of clothing like shoes (see Forster paragraphs 0034 and 0039), when providing a notification to a user on a shoe (see Case Jr paragraphs 0052, 0061, and abstract)and that the footwear can include RFID and piezoelectric systems (see Case paragraphs 0003 and 0020) are both known.
While Forester teaches the material that performs the tactile change is an electroactive polymer material or a piezoelectric material, Case Jr in view of Forester does not expressly teach that the actuator contracts with electric current application or a change in temperature due to electric current application. 
	However, Hughes et al. which is in the art of actuators (see abstract) teaches a known property of electroactive polymer material or a piezoelectric material is that it expands or contracts with respect to electric current or more specifically as recited in the claims that the actuator contracts with electric current application or a change in temperature due to electric current application (see paragraph 0037, note: The various embodiments of the invention described above comprise assemblies or apparatus including a component benefiting from alignment and one or more actuators operative 
Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Case Jr in view of Forester with the aforementioned teachings from Hughes with the motivation of including known properties in a specific type of polymer or material known (see Hughes paragraph 0037), when using that known polymer or material to provide a tactical change for a notification (see Forester paragraphs 0034 and 0039) and providing a visual notification for a notification (see Case Jr paragraph 0052) are both known. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Case, Jr (United States Patent Application Publication Number: US 2007/0011919) further in view of Wolfson (United States Patent Application Publication Number: US 2008/0191864).
As per claim 9, Case Jr teaches
wherein the footwear or the electronic device for which the user has been authenticated to be the authorized user in the authentication step is configured to (see paragraphs 0029-0031.
	Paragraph 0029, note: Additional aspects of this invention relate to footwear systems that include some type of authentication system before a module associated therewith will operate. Such footwear systems may include, for example: (a) an article of footwear having a module securing element; (b) a module removably engaged with the module securing element, wherein the module includes an electronic device ( e.g., a sensing element that senses at least one physical or physiological characteristic associated with use of the article of footwear); and (c) an authentication system that determines whether the article of footwear and the module are authorized for operation with one another. Once activated, the electronic device may perform any desired function, such as radio or other audio/video communication functions, data transmission and/or reception functions, physical and/ or physiological performance measuring and/or monitoring functions (e.g., speed and/or distance sensing, jump height sensing, etc.), GPS information providing functions, altitude measuring functions, midsole compression sensing functions, RFID or other data transmission and/or reception functions, etc.; paragraph 0030, note: Any type of authentication system may be used without departing from the invention. For example, in at least some examples of this 
Case Jr does not expressly the footwear or the electronic device is configured to radiate light including identification information, and wherein a management apparatus is configured to acquire the identification information included in the radiated light and make a prescribed determination on the basis of the acquired identification information included in the light.
radiate light including identification information, and wherein a management apparatus is configured to acquire the identification information included in the radiated light and make a prescribed determination on the basis of the acquired identification information included in the light (see paragraphs 0089-0091.
	Paragraph 0089, note: The invention can use a combination of several identification technologies in order to increase the identification precision and augment the interactive capabilities of the system. The different technologies used for identifying the user's or object's position, can be embedded or integrated into the interactive surface unit 1, attached to the interactive surface unit 1, worn by the user, handled by the user, embedded or integrated into an object, mounted on or attached to an object, or any combination thereof; paragraph 0090, note: Following are a few examples of combinations of several identification technologies that can be used according to the invention; and paragraph 0091, note: a. The user wears or handles any combination of special identification gear such as shoes, foot arrangements wrapped around each regular shoe, gloves, sleeves, pants, artificial limb, prosthetic, walking stick, walker, a ball etc. The specialized identification gear contains pressure sensors and one or more light sources emitting visible or infrared light to be detected or tracked by an optical motion tracking system connected to the system with suitable light frequency ranges. The optical motion tracking system can detect the position, velocity ( optionally using also Doppler effect) and identification of each foot (which leg-right or left and user's 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Case Jr with the aforementioned teachings from Wolfson with the motivation of providing a way of determining a user’s or objects current position through a known way in shoes (see Wolfson paragraphs 0089-0091), when determining a user’s or objects current position in shoes is done through other ways (see Case Jr paragraph 0029) and light emitting from shoes (see Case paragraph 0031) are both known. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Case, Jr (United States Patent Application Publication Number: US 2007/0011919) further in view of Burrell (United States Patent Number: US 9,392,844). 
As per claim 10, Case teaches
	wherein an magnetic sensor is provided in the footwear (see Paragraph 0072, note: into a module 102 ( e.g., to its microprocessor registers, an on board memory, etc.). The system 800 includes an electromagnet 802 and a device 804 that causes the electromagnet 802 to pulse on and off ( or otherwise send pulsed signals, e.g., a coiled wire and an AC current source may be used, etc.). The electromagnetic pulses (controlled by device 804) may be used to activate the magnetic sensor on board the 
and wherein the electronic device is configured to control the magnetic sensors in an ON state on the basis of a result of authenticating whether or not the user is the authorized user in the authentication step(see paragraphs 0029-0031.
	Paragraph 0029, note: Additional aspects of this invention relate to footwear systems that include some type of authentication system before a module associated therewith will operate. Such footwear systems may include, for example: (a) an article of footwear having a module securing element; (b) a module removably engaged with the module securing element, wherein the module includes an electronic device ( e.g., a sensing element that senses at least one physical or physiological characteristic associated with use of the article of footwear); and (c) an authentication system that 
 or on the basis of information transmitted by an external terminal (see paragraphs 0072 and 0075-0076.
	Paragraph 0072, note: into a module 102 ( e.g., to its microprocessor registers, an on board memory, etc.). The system 800 includes an electromagnet 802 and a device 804 that causes the electromagnet 802 to pulse on and off ( or otherwise send pulsed signals, e.g., a coiled wire and an AC current source may be used, etc.). The electromagnetic pulses (controlled by device 804) may be used to activate the magnetic sensor on board the module 102 (see FIG. 2), which causes it to generate an output (as described above in connection with the example activation and authentication procedures). By controlling the pulses (e.g., no pulse=a logical O bit, a pulse=a logical 1 bit), input data can be generated and stored in the microprocessor, a memory, or other device on board the module. This feature could be used, for example, at a point of sale location (e.g., to input purchaser's identification information, activation/authentication information, and/or other desired information), at a race venue (e.g., to input the athlete's identification information, track or route information, etc.), at another point of use location (e.g., a gym, a spa, etc.), or the like. Of course, any desired data may be input in this manner, and any type of input source information may be used ( e.g., a pulsed light source and detector rather than magnetic source/sensor, etc.), etc., without departing from the invention; paragraph 0075, note: Data input in this manner may be used for a wide variety of purposes. One example enables users (or others) to set 
	Case does not expressly teach wherein an electromagnet is provided in the footwear. 
	However, Burrell which is in the art of electronic footwear to be worn by a user (see title and abstract) teaches wherein an electromagnet is provided in the footwear (see column 2 lines 27-42, note: A further object of the present invention is to provide an article of footwear wherein each of said rails has a latching mechanism comprising a catch on its distal end that mates with a corresponding deployed catch receptacle and seated catch receptacle within the body of the footwear that securely holds the respective deployable section in its closed seated position and in its open position when deployed. A yet further object of the present invention is to provide an article of footwear having an additional latching mechanism comprising at least one switchably powered electromagnet positioned between its respective deployable section and the body of the shoe. Another object of the present invention is to provide an article of footwear incorporating an actuator for engaging and disengaging said electromagnets). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Case Jr with the aforementioned teachings from Burrell with the motivation of providing a way to include a known type of sensor in an electronic shoe (see Burrell column 2 lines 27-42), when Case practically suggests as much by teaching a magnetic sensor that receives electronic magnetic pulses (see Case, JR paragraph 0072). 
Response to Arguments
Applicant’s arguments are believed to be addressed by the new grounds of rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL BEKERMAN whose telephone number is (571)272-3256.  The examiner can normally be reached on 9PM-3PM EST M, T, TH, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on 571-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL BEKERMAN/Primary Examiner, Art Unit 3621